Title: To Thomas Jefferson from William Short, 6 August 1800
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 6. 1800

I have had the extreme pleasure of recieving your two letters of the 26th. of March & 13th. of April—the first was recieved & delivered to me by the American Envoys—the second was put into my hands by a Gentleman who I believe has the direction of the Flag ship which brought it—he promised to give me notice of his departure that I might write by him & I intended to have written to you at greater length than I shall perhaps be able to do as this letter is to go after him by post in order to overtake him at Bordeaux—I had written a volume to my brother on various subjects, which being ready, I sent to M. Testards lodgings together with three vols of Les Connoissances des tems for you—He has taken charge of these objects which he is to deliver to Mr. Barnes, & whom I desire to give you notice of their arrival, that you may direct as to the means of the books being sent to you, & the letter to my brother.—My servant on his return has brought me back word that this gentleman is to get off this morning.—You will observe that the Connoissance des tems is now divided  according to the French Calendar—the volumes sent are for the years 8. 9. & 10. & commence therefore from last Septr.—I suppose from your letter that you have them up to the last year—If I am mistaken, be so good as to inform me, & they shall be sent to you as far back as you may desire.—You know that this work is now divided into two separate parts for each year—you have them both for the year 10—but for the years 8 & 9.—the second parts have not been sent, by an omission of the bookseller—If I shd. not find an opportunity for Bordeaux in time for this vessel, of which however I have hopes by an American who it is said will set off in two days, I will take care to send them by the return of the American Envoys, who have a vessel waiting for them at Havre—I suppose therefore it will not be postponed long, though I am not acquainted with the progress & state of their business, as I see them seldom, & continue the mode of life formerly mentioned to you, viz. at a distance from whatever concerns politics.—
I am glad you recieved the book on Pisé, that you may have some experiment made if it shd. be in your way—I know your well grounded aversion to wooden buildings—& at the same time the difficulty of substituting others in those parts of our country where there be no limestone—The pisé certainly succeeds in the neighborhood of Lyons & other parts of the south & I shd. suppose if there be a part of the world where it must succeed it would be in that region of our country, which is very extensive, where the only cement is derived from oyster-shells.—
I am much obliged to you for the care you were so good as to take of the watches I sent my sisters—My brother has informed me of their having been recieved in a perfect state—He informs me also that if you should appoint no other agent, he will endeavour to spare the time to come & settle the business with Colo. Skip with—This would however be such a sacrifice as I should be sorry he should make, for I see with great satisfaction that he is actively & advantageously employed in his own affairs to the westward.—I have written to him therefore to desire him not to do this, & grounded it on the possibility of my being myself soon in America—But as in this I am obliged of course to consult the feelings of another, & cannot count on it with absolute certainty I have taken the precaution of sending him as full a state of the business as I was able, taking up the subject above, & referred him also to the extracts of Colo. Skipwith’s letters which you were so good as to say you would furnish him with when he should have occasion for them—I have requested him to begin by writing to Colo. S. in order to obtain a  statement of his acct, instead of leaving his business & coming in to Virga.—If I should have the pleasure which I desire most ardently of paying soon a visit to my country, this document will serve me to proceed on—If I shd. be disappointed, it will answer my brother’s purpose, & will insure his being less detained if he should find it necessary to come at last to Virga. on this business.—I have at different times touched on Colo. Skipwith’s conduct towards me—As it appears to me, it has been not just & is certainly not justifiable—But I ought not to be the judge, & do not desire to be so. I have never written to him since his letter of June 91.—Experience had shewn me it was useless, & this was confirmed by Browne’s letter to me when I wrote to him in the early part of that year to settle the business with Colo. S.—Browne was an agent of his own chusing & of course ought to have been agreeable to him.
I have just mentioned my desire of paying you a visit—it has been long germing in my mind & I have frequently regretted having not executed this project when I set off, two years ago, & it has taken out a new lease as it were—The appearance of breaking entirely with one’s country & remaining an absolute stranger to it, excites sensations in the mind of which it is impossible for any one to form an idea, but by real experience. This country is certainly of all others that which seems to hold out most temptations to a stranger, & to no one more than myself from the peculiar circumstances of my situation—I have seen here persons of different nations before & since the revolution who had planted here their tents & with the determination of ending their days without returning to their country—It is true that the most remarkable among them had their anchor still at home, though riding in this port—they were the representatives of their countries, Messrs. de Mercy—de Berkenrold—de Blome &c.—Had I continued in that situation I should perhaps have felt differently, & been able to hold out—but as it is, I have had a series of ideas I cannot describe, nor anyone concieve who has not experienced them—I have always felt a greater pride in being an American, than most foreigners whom I have known here have seemed to feel for their country—Whether it be because America from the nature of it’s government, be more really one’s country, or whether it arise from my particular character I cannot say—but the fact is that the length of time I have remained absent has in no one respect whatever diminished my attachment & from the time of my bonds having had the appearance of being dissolved, that is to say from the time of my quitting public service, I have felt in my new situation a certain kind of pain on which I had not counted. Although I knew that my situation  would not admit of an immediate return & establishment in America, yet I have always had in view a visit of myself at least to my former home; and it has been constantly understood between us & still is so that that is to be regarded as our ultimate establishment. I for my own part had not the shadow of a doubt that it was the quarter of the world which furnished the best chance for rational happiness to reasonable people, & that without exception—It has been matter of some surprize therefore to me, & of pain also, to have seen the sentiments with which many of the French have returned here from their late residence in America, & I may say indeed all of them without exception who have come in my way since their return from America. You can form no idea of their acrimony & disgust with respect to America—Although I see myself clearly the source of their dissatisfaction & injustice towards us, arising out of the nature of their personal situation whilst there, yet that situation which was similar with their countrymen in other places, & produced often similar effects, does not seem to have done it with the same force & with the same universality. I have regretted this very sincerely as you will readily concieve on several accounts.—As to the precise time of my making this visit, I had hoped it would have been practicable during this summer, but the want of a good opportunity & the hesitation in the choice between such as were inconvenient run off the time until a circumstance took place which rendered it impossible for me to leave my friend during its existence—It has not ceased as yet, & before it does the equinox will have arrived—I must therefore aim at a passage during the fall so as to arrive on our coast before the winter—if this should not take place it will be postponed until the spring.—If in the mean time a peace shall have been made between the contending parties on the ocean, as is hoped & expected by some, my voyage will have become less hazardous.
I am extremely obliged by the information you give me, my dear Sir, in both your letters on the subject of the 9.M dollars, & for the steps you have been so good as to take respecting them.—You have certainly put the matter on the most advantageous footing which was possible for me. & I shall be extremely happy in its being finally settled in that way. It seems to me from your letter of March 26th. lastthat the Sec. of State, wishes at present however to put it on a different ground from that acknowleged by him in 97.—it then appeared that the difficulty was as to the allowing interest—but as to the principal he acknowleged my right was good against the public.—At present he seems to make it dependent entirely on the issue of their suit against Randph.—Although it be impossible for me to  suppose that any tribunal on earth should consider him as my agent, yet whatever depends on the judgment of man is more or less uncertain, & I therefore regret this circumstance. It seems to me that Government ought to have decided as to what passed between the Sec. of State & a foreign agent, & not to have made it dependent on the issue of a long law-suit & the judgment of a tribunal of law. If there were any thing human sufficiently clear not to be warped or darkened by a quibble I should suppose it would be the question whether E.R. were my agent in his private or his public capacity—but I have long known that words in the mouth of a man of address & directed to human ears, produce such a variety of effects that they cannot be calculated with mathematical certainty. I shall not therefore be entirely exempt from uneasiness until I know the issue of the business.—When Mr. Marshall was here, although I saw him but two or three times, I think I mentioned to him the circumstances of this affair—I am sure I did to Mr. Gerry, & assure that to whomever I mentioned them, there appeared not the smallest doubt that I had a right to demand the sum of the public.—Having lately heard that Mr. Marshall was appointed Sec. of State I have some thoughts of writing to him on this business, in order to state it so as to keep up my claim & insist on the Government doing me justice, if contrary to all probability the court should admit of Mr. Rand’s being my agent in his private capacity. I should hope that I might count on a remedy from Government for an evil which was brought on me by an act of Government, viz. the changing of the ordinary course (as to me) of the foreign agents recieving their salary, & tendering it to me in a depreciated paper; & this change made, (as mentioned in a letter of ER Sec. of State) in order to accomodate another foreign agent, then Minister at Lisbon.—. I should infer from the statement made of this business in your letters that if E.R. had acknowleged himself to have been not my agent, but to have acted in his capacity of Sec. of State, that this delay & difficulty in doing me justice would not have existed—If that be really the case his conduct towards me is as cruel as it was criminal against the public. If this were the only sum which he had embezzled, he ought to have felt that the loss would be less to the public than to me—but if he be also a defaulter for other sums he will shew himself to have made an abuse of both public & private confidence, & will thus occasion me an essential loss without saving or serving himself.—I cannot therefore concieve why he should insist on being considered as my agent—His letters to me & of which copies of course I suppose remain in the Dept. of State, if produced, will shew him in the most infamous light that it is possible to  concieve—viz. setting down at his desk to write the most positive & most palpable lies.—In his letter of Nov. 9. 94. in the midst of public matter he says—“As to the pecuniary part of the business (his remitting Jaudenes’s bill for 9000 dol:) I can only say that my object was your accomodation & Mr. Jaudenes’s object was to accomodate me. He has therefore readily returned me the 9. M dollars—three thousand of which I have already invested in 6. pcts. for you; & shall proceed to invest the remainder & give you a general acct. as soon as it is accomplished.—The reason why this sum was remitted was that Mr. Humphreys might draw for half a years salary. But I have informed him that this arrangement is changed.”—In his letter of Feb. 25. 95. he says “The 9. m. dol. have been applied, as you have directed & have been already informed.”—I suppose it at present highly probable that the letter in which he is supposed to have informed me of the investment of the whole sum was never written—it never came to my hands & was often mentioned in my letters—but if it were written it will of course be found in the Dept. of State—But you will see the base falsehood first as to the vestment of 3000. d.—& then months afterwards as to that of the 9000.—viz. a regular & continued system of infamous lying, since it is proved that he had not vested any part of the sum.—I am very anxious that this dirty business should be settled so that I may never more think of it: It is painful to see men of character so meanly disgracing themselves.
The affair with B. Harrison which you mention in your last is of a nature which may make it in fact appear to his Administrator to be finally settled without its being really so—This is the case—I first gave him £5000. certificates wch. he credited me on his books & he pd. that sum to Colo. S.—so that on his books the whole appeared balanced—But some days before my departure from Richmond I gave him an additional sum, which he omitted to enter on his books—On my reminding him of this circumstance after my arrival in France, he very candidly acknowleged his then recollection of it & his omission at the time to have entered it on his books—the sum was fixed between us at £150. certificates, as appears by his letter to me of Jan. 29th. 87—& of which I suppose a copy was of course entered on his letter-book—I have the original in my hands.—Colo. Skipth. says also in his letter to me of Dec. 1. 87. that Harrison had promised to pay him this £150, on his going down to Richmond, with the three years interest which had accrued on the 1st. of Jany. preceding.—From that time I have never been able to decide from the letters of Colo. S. whether he collected this article—no mention is ever made of it, nor any acct. rendered of it—but as I have never recd. an acct. from  him, & only two little memoranda of partial operations it is possible this sum may have been recd. from Harrison at the time mentioned—that will easily appear from Harrison’s accts. with Colo. S.—The bond of R. Randolph which you mention, was for an horse sold him before my departure—As he delayed paying the cash, B. Harrison at my request after my arrival here procured from him his bond—Colo. S. had undertaken after the affair got into his hands to have it collected I know not why he declined prosecuting it before Rand. became bankrupt—Mayo’s bond has the same origin; I sold him a breeding mare for £100. certificates—the bond was obtained after my being here as he had failed in his promise to deliver the certificates, before the expiration of 84. that I might recieve the interest accruing the 1st. of Jany. 85.—In Mr. Browne’s letter of May 91.—he notes having recd. of Mayo £37.15.8.—I suppose it was for the interest—I knew not why Colo. S. declined recovering this bond wch. had been so long due—nor do I know either why he let Mosby’s bond run on, nor indeed why he took his bond at all, as it was procured with cash. It could not be expected by him that it was my wish or intention that he should dispose of my cash for bonds promising certificates—Cash would certainly at all times have commanded certificates—I have never heard from him how Griffin’s bonds originated—It will certainly be a very extraordinary thing if he gave my cash for the bonds of a person in his situation & let them lye by until he became entirely bankrupt—the first & only mention ever made by him to me of Griffin or his bonds, is in the copy of Mr. Browne’s rect. to him, which he inclosed me in his last letter of June 91. In the list of articles mentioned to have been recd. by Mr. Browne are two bonds of Griffin for £400 & for £192.—These bonds must of course have been procured after my letter recd. by him & acknowleged in which I request him to lay out without further delay every shilling of mine in his hands, in Pierce’s final settlements a continental paper—I first limit him to 5/. in the pound, afterwards desire him to purchase them at the best price to be had.—At the time of his recieving this letter (in May. 88.—six months after the epoch he had fixed for ceasing to pay interest on the cash of mine he had taken into his hands & after requesting me to direct positively how to dispose of it,) their price was as he tells me 3/6. in the pound—To this day he has never paid one single shilling of that cash as far as I can judge—has kept it in his hands from year to year contrary to his request & to his most solemn promises made successively to lay it out in public paper—& for the cash which he recd. for me during the year 88 in interest warrants he desires to pass on me Griffin’s bad bonds for Virga. certificates as far  as I can guess—for it is all guess work with me.—On later examination since I wrote you formerly & putting different circumstances together it wd. seem that he meant that these bonds of Griffin’s should represent at least in part the interest warrants accruing on my certificates the 1st. of Jany. 88.—For these warrants cash would have been of course recd. from the treasury during the year 88—For the warrants issued for the interest of Jan 1. 87.—he recd. the cash from the Treasury in Novbr. 87. & laid it out in certificates.—At that time he acted under my desire to purchase the Virga. certificates—but by my letters wch. he recd. May 23. 88, & wch. were written expressly for that purpose, I requested him to purchase Pierces final settlements—if to be had cheaper than the Virga. certificates & mention that these are to be preferred only if they be at the same price—My letters of wch. he acknowleged the rect. all at the same time, were dated Dec. 20th. 31st. 87—& March 20. 88.—You see by his answer that the former were at that time much lower—& yet he would seem to desire to pass on me instead of Pierce’s settlements (thus directed) not even certificates, but Griffin’s bonds for certificates.—It is for him to shew how it has happened after his having declined acting longer at discretion & insisting on positive instructions from me, how it has happened I say after recieving these instructions to purchase without further delay Pierce’s final settlements, if cheaper than certificates, that he should have purchased bonds for certificates with such cash of mine as he collected—& how under the same circumstances he still kept in his hands cash of mine, which he had given me notice he had no further occasion for & therefore shd. be unwilling to pay interest on longer than the 25th. of Dec. 87. preceding—cash which he had informed me early in the year 87.—he had credited me for in his books, both principal & interest the moment he had wrested it from Harvie’s hands, & congratulated me on its being now in so good hands, safe from a paper medium &c—& where I might always command it on a short notice—This debt of Harvies was for my negroes sold to him—My brother had obtained a bond by which he was obliged to pay the cash or certificates at 4. for 1. (at my choice)—on the 1st. of Oct.br. 86—My brother went to Kentuckey & this passed with my other business into Colo. Sks. hands during the summer of 86—Colo. Sk. gave the preference to the cash & by an arrangement as he mentioned contrived himself to be my debtor, & [credited] me for it as mentioned above & on the terms there stated—I regretted much at the time that he had not preferred the certificates at 4. for 1.—& wrote him so—but mentioned at the same time that I was perfectly satisfied with his decision & better judgment, & as he had  expressed uneasiness at his responsability in such delicate matters I endeavored to remove it by assuring him I shd. be satisfied with whatever he shd. do &c.—his answer to this was declining absolutely to act at discretion & insisting absolutely on positive instructions—the same letter brought me notice of his unwillingness to pay interest on the cash in his hands (Harvie’s debt) longer than Dec. 25. 87.—This letter was recd. only sixteen days, prior to the time fixed for the interest to cease, & he insisted on my saying positively wt. he should do with the money—I was extremely embarassed when I took up my pen to answer his letter, on the 20th. of Dec. 87. & really did not know what to say to him—He had avoided taking certificates at 4 for 1.—in Oct. 86.—& chose to take the matter into his hands as he informed me & to allow me an interest of 6. pct.—He now says he has no further occasion for the money & is unwilling to pay interest longer than the 25th. of that month—so that I found myself deprived of the certificates quadrupled, bearing a regular interest, & was to have only the original sum in cash, & not to bear interest longer—Whilst writing my letter of Dec. 20.—Mr. D. Parker called on me & accidentally gave me information of the nature of Pierce’s final settlements, of which I knew nothing—I considered Parker an oracle in such a case, & immediately added a postscript to my letter, directing positively the purchase of this paper as high as 5/. in the pound—I repeated the same direction on the 31.st. of the same month—I wrote also to the same effect on the 20th. of March 88—In this last only I mention [the] Virga. certificates & that they are to be preferred if to be had at equal price with the settlements, because they bore an interest.—I wrote other letters also on the same subject—I mention these three because Colo. S. has acknowleged the rect. of them—In all I press the necessity of there being no delay—mention the inevitable loss from delay &c. &c.—The answer to these letters dated June 88—says his crop was appropriated & therefore it was impossible for him to execute my scheme in Final settlements on advantageous terms—but that the moment he is enabled to raise the cash I may depend it shall be laid out either in this paper or military certificates—From that time he ceased writing to me until Dec. 89.—& was then brought to it only on acct. of my letter which you delivered him—I had remained all this time under the impression of the last letter recd. of June 88. & could not doubt that all my cash in his hands & all recd. afterwards had been laid out in final settlements, wch. were then selling at 3/6. in the pound, as stated in his letter—On the contrary when he wrote in Dec. 89. having entirely forgotten his preceding letters, he says “The money wch I am answerable to you  for on acct. of Harvie has not yet been collected owing to the uncommon scarcity of money tho’ I can venture to assure you that prior to the ensuing fall it will be laid out in public securities agreeably to your wishes.”—He here promised to carry with him to Monticello on the Feby. following a full statement of his accts. with me & put it into your hands to be forwarded to me—He went to Monticello as you wrote me, but not only did not send me the acct. promised but did not send me a single line—& never wrote me afterwards until he recd. from Mr. Browne’s hands a letter from me in ’91. & being obliged as it were to send some answer sent an extraordinary kind of one, in wch. he says, still forgetting what had preceded “The money recd. on Harvie’s bond is not yet collected & consequently I am your debtor as security for the amount with an interest of 6. pct. deducting such payments as I have heretofore announced to you—Harvie’s contract is in my possession—it shall be forwarded to Mr. Browne.”—This is the last letter I have recd. from him.—I have formerly mentioned what passed between him & Browne.—How Colo. S. means to account, or explain his conduct towards me is what I am at a loss to concieve.—I regret extremely now having allowed the solution of this enigma to have been postponed so long, & not to have sent the necessary powers to my brother or some person after Mr. Browne’s letter[—]I can compare it to nothing better than taking an emetic—one puts it off as long as possible, but if it be indispensable the best way is to swallow it as soon as possible. Nothing but the delusion of being soon in America could have made me delay it after my arrival here from Spain & meeting with a person with whom I had a good deal of conversation respecting Colo. Skip. & my affairs—he seemed to be better acquainted with him than I had been.—I have informed my brother in the case of Colo. S. making any difficulty as to paying into his hands as he has no direct power of me, that your power is general & adequate to all purposes & that the money may be recieved immediately by you under it.—I have authorized him also in the case of his collecting no money from Colo. S.—& in the case of his taking the Western lands from Colo. Harvie, instead of the dollar an acre, for them as agreed between him & Harvies agent last year (the alternative remained with my brother) to apply to you for such sums as may be wanted to execute a commission I have given him—This is the case: I have learned from one of the Envoys here who lives near Mush-Island that the negroes on that place had been sold by Harvie to a person whose creditors had lately siezed & sold them. I cannot describe to you the pain this circumstance has given me—Only a part of those negroes belonged to me, the rest belonged to my sisters; but  as I am indirectly the cause of these poor unhappy people being now dispersed, separated from their nearest affections, husbands, wives, & children, and perhaps in the hands of cruel masters, I have desired him if perchance he shd. have any means of tracing any of them in this situation (though I fear he will have little opportunity) to purchase them for me & to put them into hands that will not treat them ill or work them too hard—Such as are able & careful enough to provide for themselves may be set free—the children to be bound out to the age of 21—Such as are not immediately set free I will leave so by will.—If I were on the spot I think I could render this scheme not too heavy, however numerous they might be, because I might allow all the able bodied to hire themselves out, & open an account with them so as to recover back the advances I should make for their purchase.—This circumstance brought into my mind the situation of these poor people who were on the Surrey estate, & who belonged partly to my brother & partly to my sisters—Some of them also may be in cruel hands, as they were sold there, on my family leaving that part of the country. I have extended my wishes to them also, & authorized my brother to re-purchase them in the same manner. If I should arrive as soon as I expect I shall be able to act in this business before him, but if this shd. not be the case I have authorized him to apply to you, & have mentioned that you would give directions to the person at Philadelphia, who recieves the interest on my funds, to pay him such sums as he may recieve for interest, & which may be in his hands—& shd. more be necessary, as it will not be wanted all at once I will thank you to be so good as to direct Mr. Bne. respecting it according to the sums & epochs at wch. my brother may want them—I mention this at present merely by way of precaution as it will necessarily be some time before any step can be taken in it either by my brother or myself.—I am much obliged to you for putting Mayo’s & Mosby’s bonds into Mr. Jefferson’s hands & the directions you give respecting them—I should suppose Mayo would think he had had now sufficient indulgence—As to Mr. Mosby I know not who he is or any thing about him—if the amt. be collected so much the better—if not I shd. suppose that it wd. be for Colo. S. to shew how he comes to be my debtor, in the same manner as to Griffin—I do not see what has become of these bonds of Griffin—You mention in your letter of May 25. 95. that Colo. Skip. had informed you that Browne had secured the debt—& in your last of the 18th. of April, that you presume from Browne’s letter he recovered nothing from him—I observe also from the copy of Browne’s letter to you wch. you sent me, of the 27th. Oct. 99.—he makes no mention of inclosing these  bonds. I shall be much obliged to you to see by Mr. Jefferson what has been done with them, or if any thing remain to be done with Colo. Skip. respecting them.—. I observe what you say as to my canal shares & recollect perfectly the advantages wch. they presented at the time of their being purchased—it was my ardent wish that they should be purchased at the time & I still think that the speculation was a most rational one—if posterior & unexpected circumstances have disappointed the whole of our expectations, yet a part may be still counted on & there is no reasonable ground of regret—The experiment has only served to shew now that it is best in similar cases to wait until the work be completed & in train, as the shares may be always had & in a good proportion of interest to capital—Shd. the assembly interfere in the way you mention it is probable that the chances will not be bettered of course, yet we may hope that these shares will be always worth something, although not the original purchase with the interest from the time of its being made.—At the time of this purchase & that of Indian camp though they both pleased me yet if I had been obliged to chuse between the two I should have given the preference to the canal myself—This only serves to shew what I knew before that events often decieve the most probable calculations.—I am more & more pleased with Indian camp—& if it were certain that tenants could be had I should be glad to have the whole Blenheim tract at a good clear interest on the purchase money: but I know this is impracticable. I am agreeably surprized however to see that those tenants pay their rents tolerably well, from the items of the account you were so good as to send me, & to see that the small part thus tenanted produces nearly three p.ct. on the money paid—so that if it were practicable to find three or four more such tenants it would be 6. p.ct. on the purchase money, & even then only a part of the land would be occupied—In such a case no placement could be more agreeable—the lands will certainly augment in time—& the interest would augment also in proportion as the whole of the lands were completely tenanted—There is only one consideration that darkens the prospect, as far as I can judge from here, & that is the number of slaves amongst us & the great difficulty if not impossibility of obtaining any reasonable precaution from the Legislature, composed necessarily of slave owners. I really cannot sufficiently express to you my gratitude for all the trouble you are so good as to take as to Indian camp, as to the leases &c—The plan you have adopted as to them seems to me the best possible.—If you think that on the lands being cleared, & huts or houses built, there would be a certainty of finding tenants, I should be glad you would apply the rents recieved  or to be recieved from Indian camp in that way.—By thus appropriating a given sum the subject is more easily reduced to a clear point of view—one sees one’s way, easily—& the value of the whole may perhaps be ameliorated so as to yield a good interest as well on the first purchase as the additional expences—And it seems to me that the only sure way of calculating is the proportion of interest to capital. I know that our lands with difficulty admit of this & that is probably the reason why we see so many false calculations among our countrymen or rather so much absence of all calculation—I have seen with infinite pleasure by my brother’s letter that he finds tenants in Kentuckey—He tells me that he lives on a valuable estate of which he is partly the cultivator himself, & partly under the cultivation of about 30. tenants—they pay him in kind—he is also settling other estates in the same way, & I have seen with as much surprize as pleasure the revenue which he derives from them. I have long had reason to rejoice at his having sold his patrimonial estate & adventured into that country, although I was at first alarmed at it and disapproved it—At the time of recieving your letter I was in pourparler with the owner of Dover, or rather the person who considers himself the owner of Dover, & would have certainly a right to consider himself so if the quantum of price paid were to decide it—he purchased it of a foreign minister residing here, who was the agent of Mr. R. Morris for the sale, for the sum of £20000 stlg.—viz. the sum in livres which produced that sum in bills on London—consequently £20000 stlg. in effective money—this at least is what he tells me & of which I have no doubt—He has recd. one years rent, & no more as well as I remember. & I believe never expects to recieve any more rent as he has heard that all the moveables have been siezed by R.M’s creditors—Notwithstanding it has been a most ruinous purchase to him, & notwithstanding he is extremely attached to his money, yet he does not seem to be at all dissatisfied with the agent in this business.—My expectation was that it might have been possible to have procured Dover on exceedingly low terms, (& have been even of service to the owner of Dover) by an exchange of lands in this country, on account of their present extreme low price here—this would have been convenient to the friend who was united with me in this business. It was a speculation which could not have failed I think at the price that I contemplated, because I took into calculation the possibility of remaining some years without revenue from Dover, & as the property that would have been given here was producing a revenue, that revenue was considered by me as so much additional capital—My ideas were to give him in land here the same revenue as Dover could be  ascertained to be capable of being rented for, with the restrictions of such a course of agriculture as shd. not deteriorate the lands &c.—He was to have taken information on his side & I on mine, as the data to proceed on—I intended to have written to you on the subject & he I think to the person who sold it to him—I have since informed him that my ideas have changed, & that I should desist from the speculation—I thank you very sincerely for the information you were so good as to give me on this matter.—. As to the two other tracts of land you mention, there is no chance of any thing being done with them here—There is such a prejudice at present against American lands &c. & indeed many people here have been so cruelly taken in by land speculators from America, (though I thank God these speculators are not all of them Americans) that they would scarcely take them if offered for nothing—It would produce on the Parisians the same effect as is mentioned of an experiment made of a man crying on the Pont-neuf, a Guinea for 24. sols, & finding no purchaser—The pourparler as to Dover was produced by the meer circumstance of my wishes alone, for without me my friend would not have it on any terms—& my wishes were produced by the expectation of changing lands here for lands there, with the prospect of greatly increasing the revenue with time—there are 2600. acres in this tract, & with proper management if good tenants could be found might be made a principality.—The lands you mention are cheap according to our antient ideas of James River lands—but I should suppose it difficult to find tenants on 900. acres which would give you immediately the interest of £7000—& if the revenue shd. not begin or tenants not be found immediately every year’s delay must of course be calculated as so much added to the original purchase money.—And as to purchasing slaves, stock &c. to be put on these lands, under an overseer, it is so much the more capital you add, with little prospect of deriving an interest on your money—As to my own part, it is of all the kinds of revenue that wch. I shd. like the least—If any thing can render it tolerable to own slaves, it wd. be the having them under one’s own eye, so as to see that they were well treated, & to form them as it were to industry by encouragement & by infusing into them an idea of property—that hoarding principle of wch. Ld. Kaims speaks, & wch. I consider the first & most important step in the moral education of these unfortunate people.—. I see by what you say of my Green sea land that I made a hard bargain in it—I was foolishly taken in by what was said,—by my own delusions,—& by not taking time to examine the matter—If I had staid six months longer in Virga., viz. not have left it until the spring of 85. I might have almost doubled what  I have derived from M. Island—yet I do not regret the sale on the whole as it has turned out tolerably well from the part I took in certificates; although I then considered them the least valuable part, & should not have taken them but [on] the account of their producing me a more certain revenue by the means of the interest warrants than any thing else I could have; & at that time I had no expectation of being employed here & consequently had indispensable need of cash there.—. I am much obliged to you for the enquiries you were so good as to make as to the prices of lands in the middle states—but I see that I did not express my idea as I ought to have done—what I wished to know was the rent which lands there would yield on the purchase money—It is indifferent whether the price be 10. or 100. dollars an acre—they may be dear at 10. d. & cheap at an 100.—Should you have an opportunity without taking too much trouble, I should be much obliged to you to obtain as good information as you can of the rent of lands, & whether the lesseés be farmers or metayers, or in other words whether they be rich or poor—this is an important point for the lessor—I have seen & heard a good deal of the nature of leasing out lands in this country,—& I know that the perfection is to have farmers who are rich, who take long leases, & who have capitals to place in the exploitation of their farms—It will be a long time before we can aspire to this class of citizens even in our most peopled parts, & as to those where there are slaves it is beyond all kind of calculation—however it is some consolation to see that we are progressing in some places—I learn from the voyage of M. de Liancourt & from himself that lands near Philadelphia may be purchased in small parcels so as to produce an interest of 6. p.ct.—but he seems to have taken much more information as to the nominal price of the acres, than of the ordinary revenue of the lands, proportioned to the purchase money.—The statement wch. you were so good as to send me of my property in your care gave me a great deal of pleasure as well as the prospect wch. you mention of adding 3000 d. more of capital to it in the course of this year. I am extremely obliged to you also for having directed Mr. Barnes to correspond with me—To mercantile men who are obliged to be at their writing desk every day, letters cost nothing & they are therefore by habit regular, & also in the way of knowing how & when to forward their letters—Shd. my return be postponed I count on hearing from him regularly—In that case also I will send the joint power you desire, if you continue to desire it—I should have supposed that in the event you mention, he would have continued acting until I shd. send a new power, as he has only to draw my interest & replace it. You observe that you hold my  certificates & Mr. Barnes recieves the interest, & that that is the safest way—You will see how ignorant I am in this kind of business when I tell you that I never in my life saw one of these kinds of certificates, & know not the nature of their tenor—but I had thought they were so arranged, that the funds being placed on my name in the Treasury books, these certificates were of a nature that being burned or lost or any thing else, that was of no importance, & had no effect on these funds & that no person could touch the capital but by an express authorization from the person in whose name they are placed.—. On the subject of the partial re-imbursement of five p.ct. on the 6. pcts., as far as I can judge from hence it would seem to me better to recieve the re-imbursements partially than to sell out at a depreciated rate—I know this kind of partial re-imbursement displeases the holder as it is eating out the capital, in petits pâtés—but this is the fault of the eater—if instead of eating this part of the capital he take care immediately to replace it, he certainly gains; for with this five p.ct. which the Government returns him at par in cash he can immediately purchase a larger sum in the funds as they are selling below par—I know not if I explain my idea—but it seems to me an arithmetical certainty that this re-imbursement (at the present price of the funds) is advantageous to the holder if he immediately revest it, & in every point of view disadvantageous to the public—I cannot concieve on what calculation it has been found to be an advisable measure of finance to reimburse voluntarily & at par a capital bearing 6. p.ct.—& to borrow at 8. p.ct.—I am not acquainted with the circumstances & therefore do not pretend to decide, but as far as I can judge I cannot account for it on any of the acknowleged financial principles.—I should be sorry also that the 3. p.cts. shd. be sold to be re-invested in the 8 pcts.—On the whole I shd. think the 3. p.cts. the best funds to be kept on account of their having already undergone their reduction, & on account of their favor abroad from their being no danger of reimbursement. &c—It is to be apprehended on the contrary if there shd. be any embarassments hereafter, or if any attack shd. be ever aimed at our funds, it will be by attempting a reduction of the interest of 8. p.ct. & in the first instance perhaps to 6. p.ct.—This is generally the way in wch. such things have begun in this part of the world—I shd. rather therefore unless there be good reasons to the contrary not diminish my 3. pcts. & in general not purchase the 8. pcts. above par—But as to this you will be the best judge & I refer it entirely to yourself after having made these observations.—. I have reserved for the last part of my letter an article wch. seems to give you uneasiness. I am very sorry my dear Sir, it should have given you that  of a moment—So far as regards me it can be of no inconvenience whatever & I beg you to take no step which may be of any inconvenience to you. I cannot place this money in any hands where it can be so much to my satisfaction as in yours—that consideration alone I hope will satisfy you—I need not therefore add that under no consideration would I consent to your making any sale or any such thing to raise this money as you mention, even if I had any investment in view; but that in fact I have none & can have no interest whatever in your accelerating the term—I must insist for my own sake therefore that you will strike the word uneasiness out of the affair, as I shd. be really & extremely pained if my affairs in which you have been so good as to take so much trouble, were by any means whatever, to produce that sensation.—And in the present case you will see I hope clearly that there is not the smallest occasion for it.—I have on the contrary recieved great pleasure from seeing the successful branch of industry you have introduced into your quarter—I am persuaded it might be made a considerable source of prosperity, if various branches of industry were aimed at & applied to the various degrees of labour of wch. women & children are susceptible—how much better than to see a poor creature in a state of pregnancy, whose sex & situation renders her an object of sensibility & suffering, exposed to hard labour in a field of tobacco or corn!—On reading over my letter I find I have omitted mentioning at the article of Indian camp what I had intended, that is to say my disposition to augment it, in the following manner, if the prospect of finding tenants continues to grow better as mentioned in your last.—Should it get to such a point that there be good grounds for counting on tenants immediately so as to have a tolerable interest on the money laid out I shd. like to make small & gradual purchases, by appropriating thereto, the interest & re-imbursements recievable quarterly by Mr. Barnes. As the tract of Blenheim is separated into small portions, & as you mentioned some years ago that there wd. probably be for sale some of these portions, it is possible that a purchase might be made with the articles abovementioned in the hands of Mr. Barnes—As matters stand at present he recieves about 400. dollars a quarter for interest, & about 300. dollars the 1st. of Jany. of re-imbursement—supposing in the course of this year the 3000. dollars of capital purchased as you mention & at such a rate as to produce 7. pct. interest, that will be about 50. dols. a quarter—thus the 1st. of Jany. next Barnes will recieve 450. d. of interest & 300. d. of capital re-imbursed—say 750. do. the 1st. of Jany. & afterwards 450. dollars quarterly—I shd. imagine that with 750. dol. cash, & the rest payable quarterly & with the certainty wch. may  be thus counted on, lands might be purchased with that kind of credit, almost as for cash—If a good opportunity should present itself in the manner mentioned as to tenants & revenue, I should be obliged to you to make use of it provided it can be done without alienating capital & thus in the small & gradual way. Should I be in America as I hope, it will be a great object with me to look out for a good placement in land, merely as revenue & therefore with a view to solidity & regularity in the payments—or in other words with farmers as much at their ease as possible—I shd. suppose this must be somewhere far from slaves; & in the middle states.—The letters which you inclosed me in your two last have been all forwarded except one—that for the French family here was sent by my servant & delivered by him—that for the Cardinal was sent to the Spanish Ambassador near the Pope; this seemed the surest chanel & the most likely to find him out if he shd. not be at Rome, where you know perhaps or perhaps do not, that His Holiness now resides. The letter not sent remains with me as yet because it is certain it would not find him where directed & I know not where it would find him—As he has not probably been able to remain where he was, it is possible he may be now in America—I have now my dear Sir, to return you my thanks for the last parts of both your letters—You are perfectly right in supposing me, uninformed on these subjects—It would give me great pleasure to converse with you respecting them—It is so difficult to convey one’s ideas fully by a desultory correspondence, & misconceptions often excite such painful ideas, that I have remained silent on them for a long time past.—I ought now to apologize for the length of this letter & I really fear you will not have patience to go through the whole, although I have endeavored that the hand-writing should be as legible as I could make it—I forget always that when you recieve my letters you have other things to attend to of more importance, & that you are not as I am who read yours over & over & over again, & never find them long enough, because I have a great deal of leisure on my hands, because your letters contain what regards me & my affairs, & interest me more than any of the newest & most interesting works that are published; & with all that I forget myself & write you letters three or four times as long as your longest, as one of my pages from the smallness of my hand contains a great deal more—Excuse me then my dear Sir & read me over only in lost moments—I cannot expect or desire to occupy any other. I am my dear Sir with the sentiments which you have ever known in me
Your affectionate friend

W Short



P.S. The opportunity I had hoped for of sending your two remaining vols. to Bordeaux, has failed—I must therefore send them by the Envoys when they shall return—I now inclose also another letter for my brother, wch. contains one that Mr. F Skipwith has just sent to me for him & wch. is on business—I will thank you to forward it by a different separate conveyance from that wch. Mr. Barnes will recieve for him & take your directions on, as this will multiply the chances of his hearing from me—I observe you direct my letters to the care of Mr. F Skipwith—I will thank you not to do this in future—but to the care of Messrs. DeLeport & Cie. Rue Coq-heron—when you send them directly to France—but if you shd. be so kind as to write me oftener, & send them to Hamburgh or Holland—the best way will be not to mention France, during the war, on account of cruisers—but simply put my name on the address, & send them to the care of Messrs Matthiessen & Sillem at Hamburgh—or N & J. V. Staphorst & Hubbard at Amsterdam—as the case may be—they will both know where to send me my letters—I hardly expect however that you will write me now as I have mentioned the chance of my going to America, & it was therefore with reluctance I mentioned this circumstance to you or my brother—but it will be a great gratification to me if you shd. not let this prevent your risking some lines.—Once more my dear Sir Adieu.

